Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/563,624, which was filed 09/06/19. Claims 1-20 are pending in the application and have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Multiple Microphone Automatic Speech Recognition Triggering in Presence of Wind Noise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ganeshkumar et al. (2018/0268837) in view of Dusan et al. (2017/0365249).

Consider claim 1, Ganeshkumar discloses a method comprising: receiving a first audio signal corresponding to a first microphone of a device (signals from right microphone array 510, [0054], Fig 5); receiving a second audio signal corresponding to a second microphone of the device (signals from left microphone array 520, [0054], Fig 5); generating, based on at least one of the first audio signal or the second audio signal, a third audio signal corresponding to a beam directed to an expected position of a mouth of a user of the device (the right beam processor 512 is a beam former that acts upon signals from the right microphone array 510 in a manner to form an acoustically responsive beam directed toward the user's mouth, [0056], Fig 5); determining, based on at least one of the first audio signal, the second audio signal, or the third audio signal, whether wind noise is present in at least one of the first, second, or third audio signals (the weighting calculator 570 analyzes the total signal amplitude, or energy, of any of the right and left signals and more heavily weights whichever side has the lower total amplitude or energy. For example, if one side has substantially higher amplitude, such may indicate the presence of wind or other sources of noise affecting that side's microphone array, [0066]); and selecting, based on determining whether wind noise is present, an audio signal from among the second audio signal or the third audio signal, for a determination of whether at least one of the first or second audio signals corresponds to the user (the weighting calculator 570 may apply a similar weighting to the combiner 544 so one of the right or left side reference signals 518, 528 more heavily influences the combined reference signal 548, [0066], voice activity detection using a wake-up command, [0069]).  
Ganeshkumar does not specifically mention a voice beam.
Dusan discloses a voice beam (voice beam, [0035]).



Consider claim 13, Ganeshkumar discloses a computer program product comprising code (program read by the DSP, [0055]), the code comprising: code to receive a first audio signal corresponding to a first microphone of a device (signals from right microphone array 510, [0054], Fig 5); code to receive a second audio signal corresponding to a second microphone of the device (signals from left microphone array 520, [0054], Fig 5); code to generate, based on at least one of the first audio signal or the second audio signal, a third audio signal corresponding to a beam directed to an expected position of a mouth of a user of the device (the right beam processor 512 is a beam former that acts upon signals from the right microphone array 510 in a manner to form an acoustically responsive beam directed toward the user's mouth, [0056], Fig 5); code to determine, based on at least one of the first audio signal, the second audio signal, or the third audio signal, whether wind noise is present in at least one of the first, second, or third audio signals (the weighting calculator 570 analyzes the total signal amplitude, or energy, of any of the right and left signals and more heavily weights whichever side has the lower total amplitude or energy. For example, if one side has substantially higher amplitude, such may indicate the presence of wind or other sources of noise affecting that side's microphone array, [0066]); and code to select, based on determining whether wind noise is present, an audio signal from among the second audio signal or the third audio signal, for a determination of whether at least one of the first or second audio signals corresponds to the user (the weighting calculator 570 may apply a similar weighting to the combiner 544 so one of the right or left side reference signals 518, 528 more 
Ganeshkumar does not specifically mention code stored in a non-transitory computer-readable storage medium and a voice beam.
Dusan discloses code stored in a non-transitory computer-readable storage medium (computer code stored on a hard drive, [0062]) and a voice beam (voice beam, [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganeshkumar by including code stored in a non-transitory computer-readable storage medium in order to be able to distribute the program code, and a voice beam for reasons similar to those for claim 1.

Consider claim 16, Ganeshkumar discloses a device, comprising: first, second, third and fourth microphones (microphones in elements 510 and 520, Fig 5); and causing least one processor (DSP, [0055]); to: receive first, second, third and fourth audio signals respectively corresponding to the first, second, third and fourth microphones (signals generated by microphones in elements 510 and 520, Fig 5); generate, based on at least one of the first and second audio signals, a fifth audio signal corresponding to a beam directed to a mouth of a user of the device (the right beam processor 512 is a beam former that acts upon signals from the right microphone array 510 in a manner to form an acoustically responsive beam directed toward the user's mouth, [0056], Fig 5); determine, based on at least one of the first, second or fifth audio signals, presence or absence of wind noise in at least one of the first or second audio signals (the weighting calculator 570 analyzes the total signal amplitude, or energy, of any of the right and left signals and more heavily weights whichever side has the lower total amplitude or energy. For example, if one side has substantially higher amplitude, such may indicate the presence of wind or other sources of noise affecting that side's microphone array, [0066]); determine a voice activity parameter indicating active or inactive voice 
Ganeshkumar does not specifically mention a memory including instructions, a voice, beam, and a downlink parameter.
Dusan discloses a memory including instructions (memory, [0063]), a voice beam (voice beam, [0035]), and a downlink parameter (downlink, [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganeshkumar by including a memory including instructions in order to be able to distribute the program code, and a voice beam and a downlink parameter for reasons similar to those for claim 1.

Consider claim 2, Ganeshkumar discloses the second microphone is configured for reduced residual echo relative to the first microphone with respect to wind noise (capture the voice of a headphone user and isolate or enhance the user's voice relative to background noise, echoes, [0070]), and wherein the second audio signal is the selected audio signal when wind noise is present in at least one of the first, second, or third audio signals (the weighting calculator 570 analyzes the total signal amplitude, or energy, of any of the right and left signals and more heavily weights whichever side has 

Consider claim 3, Ganeshkumar discloses performing key-phrase detection on the selected audio signal; and performing voice activity detection based on the key-phrase detection and at least one of the first, second, or third audio signals, wherein the voice activity detection indicates that at least one of the first, second, or third audio signals corresponds to the user (voice activity detection of a wake-up command, [0069]).  
Ganeshkumar does not specifically mention a voice activity detection (VAD) score that indicates a likelihood.
Dusan discloses a voice activity detection (VAD) score that indicates a likelihood (1 indicates that the speech has been detected in the acoustic signals, which implicitly indicates it is likely the signal contained speech, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganeshkumar by including a voice activity detection (VAD) score that indicates a likelihood for reasons similar to those for claim 1.

Consider claim 5, Ganeshkumar discloses the first and second microphones are external microphones disposed toward an outside surface of the device (microphones 202, Fig 2).   

Consider claim 6, Ganeshkumar discloses: receiving, from a third microphone of the device, a fourth audio signal, the third microphone being an internal microphone (microphone 206 may be internal, [0035]).  

Consider claim 12, Ganeshkumar does not, but Dusan discloses determining, based on at least one of the first audio signal or the second audio signal, a noise beam directed away from the expected position of the mouth of the user (noise beam, [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganeshkumar by determining, based on at least one of the first audio signal or the second audio signal, a noise beam directed away from the expected position of the mouth of the user for reasons similar to those for claim 1.

Consider claim 14, Ganeshkumar discloses the second microphone is configured for reduced residual echo relative to the first microphone with respect to wind noise (capture the voice of a headphone user and isolate or enhance the user's voice relative to background noise, echoes, [0070]), and wherein the second audio signal is the selected audio signal when wind noise is present in at least one of the first, second, or third audio signals (the weighting calculator 570 analyzes the total signal amplitude, or energy, of any of the right and left signals and more heavily weights whichever side has the lower total amplitude or energy. For example, if one side has substantially higher amplitude, such may indicate the presence of wind or other sources of noise affecting that side's microphone array, [0066]).  

Consider claim 15, Ganeshkumar discloses code to perform key-phrase detection on the selected audio signal; and code to perform voice activity detection based on the key-phrase detection and at least one of the first, second, or third audio signals, wherein the voice activity detection indicates that at least one of the first, second, or third audio signals corresponds to the user (voice activity detection of a wake-up command, [0069]).  

Dusan discloses a voice activity detection (VAD) score that indicates a likelihood (1 indicates that the speech has been detected in the acoustic signals, which implicitly indicates it is likely the signal contained speech, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganeshkumar by including a voice activity detection (VAD) score that indicates a likelihood for reasons similar to those for claim 1.

Consider claim 20, Ganeshkumar discloses the instructions further causing the processor to: perform key-phrase detection on the selected audio signal; and code to perform voice activity detection based on the key-phrase detection and at least one of the first, second, third, fourth, or fifth audio signals, wherein the voice activity detection indicates that at least one of the first, second, third, fourth, or fifth audio signals corresponds to the user (voice activity detection of a wake-up command, [0069]).  
Ganeshkumar does not specifically mention a voice activity detection (VAD) score that indicates a likelihood.
Dusan discloses a voice activity detection (VAD) score that indicates a likelihood (1 indicates that the speech has been detected in the acoustic signals, which implicitly indicates it is likely the signal contained speech, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ganeshkumar by including a voice activity detection (VAD) score that indicates a likelihood for reasons similar to those for claim 1.
Allowable Subject Matter
Claims 4, 7-11, and 17-19 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9747900 B2 Zurek discloses using image data to aid voice recognition particularly in the presence of noise
US 20150249892 A1 Kuhnel discloses a method for operating a binaural hearing system with two hearing devices operationally interconnected by means of a bidirectional link which improves hearing perception in windy listening situations. 
US 20150213811 A1 Elko discloses a directional microphone array having (at least) two microphones mounted on opposite sides of a device generates forward and backward base signals from two (e.g., omnidirectional) microphone signals using diffraction filters and equalization filters
US 20170243577 A1 Wingate discloses improving audio processing using an intelligent microphone and, more particularly, to techniques for processing audio received at a microphone with integrated analog-to-digital conversion, digital signal processing, acoustic source separation, and for further processing by a speech recognition system
US 20160165361 A1 Miller discloses a digital signal processing microphone device in which a seal traps the vocal sounds within the ear canal, while keeping wind and environmental noises out of the canal
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                          03/05/21